Title: To Thomas Jefferson from George Alexander Otis, 15 July 1820
From: Otis, George Alexander
To: Jefferson, Thomas


Sir,
Philadelphia
15 July 1820
I hasten to return my acknowledgements for the letter with which you have honoured me under date of 8th July, in which the character of Botta’s work is traced with so much force and elegance, that Mr Walsh has persuaded me it would be an injustice to the Historian as well as to the people of this Union, as yet unacquainted with his merit, to withhold it from the world, I have accordingly consented to its publication; for which I venture to anticipate your excuse; and for which I must frankly confess another motive, that my fellow citizens might not be ignorant of the delicate compliment with which you were pleased to express your approbation of my enterprise; and for this ambition I find an apology in the pact of philosophy: “Juvat novas excupore flores Atque meo capiti petore inde coronam.I pray you, sir, to accept the homage of my profound veneration and grateful respect.G. A. Otis